DETAILED ACTION
Applicant's amendments and remarks, filed 1/25/22, are fully acknowledged by the Examiner. Currently, claims 21-49 are pending with claims 21 and 35 amended.  The following is a complete response to the 1/25/22 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 35-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama (US 5,151,102) in view of Truckai (US 2006/0069388).
Regarding claim 35, Kamiyama teaches a surgical instrument, comprising: a jaw (Fig. 4), comprising:
a metallic core (10); and
an outer skin (10a), wherein said outer skin comprises:
an outer skin surface (10a facing the tissue contacting surface);
a plurality of first through holes exposing said metallic core to an outer surface of said jaw (through holes for 10b), wherein said plurality of first through holes comprise a first through hole size (Fig. 4), wherein said first through holes define a first recessed depth between said outer skin surface and said metallic core (holes for 10b between the tissue facing surface 10a and the metallic core 10).
Kamiyama is silent regarding a plurality of second through holes exposing said metallic core to said outer surface of said jaw, wherein said plurality of second through holes comprise a second through hole size, and wherein said first through hole size is different than said second through hole size, and the recessed depths between the outer skin surfaces and tissue contacting surfaces.
However, Kamiyama teaches a second, different hole shape (10f), but not a plurality of through hole shapes.Truckai teaches electrode that are recessed relative to an outer surface (Fig. 13), helping to prevent electrodes from contacting opposing jaws (par. [0060]).
It would have been obvious to one of ordinary skill in the art to modify Kamiyama with some of the 10b holes a plurality of second through holes of different sizes, to allow for a different type of treatment (col. 4, lines 4-22). It would have been obvious to one of ordinary skill in the art to modify Kamiyama with the electrodes being recessed, as in Truckai. This would help to prevent contact between opposing jaw electrodes, to prevent shorts.
Regarding claim 36, Kamiyama teaches wherein said jaw further comprises:
a first region, wherein said plurality of first through holes are positioned within said first region (10b on the proximal region of the jaw); and
a second region, wherein said plurality of second through holes are positioned within said second region (10f on the distal region of the jaw), and wherein said first region is different than said second region (proximal vs distal).
Regarding claim 37, Kamiyama teaches wherein said jaw comprises a tip region (jaw with a tip region at 10a), wherein said first through hole size is smaller than said second through hole size (10b smaller than 10f), and wherein said plurality of first through holes are positioned within said tip region (10b within 10a).
Regarding claim 38, Kamiyama teaches wherein said jaw comprises a tip region (jaw with a tip region at 10a), wherein said first through hole size is larger than said second through hole size (10f bigger than 10b), and wherein said plurality of first through holes are positioned within said tip region (10b within 10a).
Regarding claim 39, Kamiyama teaches wherein said plurality of first through holes and said plurality of second through holes are intermixed along said outer skin (10b and 10f on 10a).
Regarding claim 40, Kamiyama teaches wherein said plurality of first through holes are round (10b), but is silent wherein said plurality of second through holes are round.
However, Kamiyama teaches round through holes (10b). It would have been obvious to one of ordinary skill in the art to modify the through holes of Kamiyama to be non-round, especially given Kamiyama teaches non-round holes (10f), and changes in shape is a matter of design choice as in MPEP 2144.04.
Regarding claim 41, Kamiyama teaches wherein said plurality of first through holes are round, and wherein said plurality of second through holes are nonround (10b and 10f).
Regarding claim 42, Kamiyama teaches wherein said plurality of second through holes are non- round (10f), but is silent wherein said plurality of first through holes are non-round.
However, it would have been obvious to one of ordinary skill in the art to modify the through holes of Kamiyama to be non-round, especially given Kamiyama teaches non-round holes (10f), and changes in shape is a matter of design choice as in MPEP 2144.04.
Regarding claim 43, Kamiyama teaches wherein said outer skin comprises an insulative plastic (10a).
Claims 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama, in view of Truckai, and in further view of Chapman (US 8,679,114).
Regarding claim 44, Kamiyama is silent wherein said outer skin comprises a semi-conductive plastic.
However, Chapman teaches an outer skin of a forceps device made of thermally conductive, but not electrically conductive, plastic 128 to dissipate heat (col. 9, lines 33-46).
It would have been obvious to one of ordinary skill in the art to modify Kamiyama with the outer skin material of Chapman, to help to dissipate heat (col. 9, lines 33-46).
Regarding claim 45, Takashino is silent wherein said outer skin is semi-conductive.
However, Chapman teaches an outer skin of a forceps device made of thermally conductive, but not electrically conductive, plastic 128 to dissipate heat (col. 9, lines 33-46). It would have been obvious to one of ordinary skill in the art to modify Kamiyama with the outer skin material of Chapman, to help to dissipate heat (col. 9, lines 33-46).
Regarding claim 46, Takashino is silent wherein said outer skin comprises intrinsically conducting polymers. However, Chapman teaches an outer skin of a forceps device made of thermally conductive plastic 128 to dissipate heat (col. 9, lines 33-46). It would have been obvious to one of ordinary skill in .
Allowable Subject Matter
Claims 21-34 and 47-49 are allowed.
The closest prior art of record found are Takashino (US 2013/0006241), Tyrrell (US 9,615,877), and Friedman (US 2011/0112569). Regarding claim 21, Takashino does not teach the jaws separate tissue by applying a mechanical force to the tissue upon opening said jaws from a closed position to a said open position; and an electrosurgical force to the tissue. While resectors are known in the art, and there is art such as Friedman that teaches electrodes on the outside of jaws (Fig. 15, electrodes for detection), and Tyrrell that teaches electrodes on the outside of the jaw for thermal damage (Fig. 10, col 9, lines 39-46), there is no clear reason to modify the structure of Takashino such that the structure within the jaws would be moved to face outward rather than inwardly, especially given the purpose of Takashino is to grasp tissue rather than to separate tissue by opening the jaws. Claims 22-34 are dependent on claim 21. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement.
Similarly, for claim 47, Takashino, Tyrrell, and Friedman do not teach the means for separating tissue by opening the jaw members and applying electrosurgical force to tissue. Rather, Takashino closes jaws to treat tissue grasped therein, and there is no reason to modify Takashino with either Tyrrell of Friedman. Claims 48-49 is dependent on claim 47. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement.
Response to Arguments
Applicant’s arguments, see the remarks, filed 1/25/22, with respect to the rejection(s) of claim(s) 35-46 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the Truckai as a secondary reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794